Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1381)

Complainant,
v.

Sandys Stop and Shop LLC / Sandra Knapic
d/b/a Sandy's Stop N' Shop,

Respondent.
Docket No. C-14-1894
Decision No. CR3482

Date: November 24, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Sandys Stop and Shop LLC / Sandra Knapic d/b/a Sandy's
Stop N' Shop, 1939 Highway 15 South, Saint George, South Carolina 29477, and by
filing a copy of the complaint with the Food and Drug Administration’s (FDA) Division
of Dockets Management. The complaint alleges that Sandy's Stop N' Shop unlawfully
sold cigarettes to minors and failed to verify that the cigarette purchasers were 18 years
of age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),

21 USC. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money penalty against
Respondent Sandy's Stop N' Shop.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on September 23, 2014, CTP served the
complaint on Respondent Sandy's Stop N' Shop by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Sandy's Stop N' Shop has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, L assume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 11:32 a.m. on September 14, 2013, at Respondent’s business
establishment, at 1939 Highway 15 South, Saint George, South Carolina 29477, an
FDA-commissioned inspector observed that a person younger than 18 years of age
was able to purchase a package of Newport Box 100 cigarettes. The inspector also
documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older.

e Ina warning letter dated November 7, 2013, CTP informed Respondent of the
inspector’s September 14, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 9:29 a.m. on July 9, 2014, at Respondent’s business
establishment, at 1939 Highway 15 South, Saint George, South Carolina 29477,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Newport Box cigarettes. The inspectors
also documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older.

These facts establish Respondent Sandy's Stop N' Shop’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations prohibit the sale of cigarettes to any person younger than 18 years of age.
21 CFR. § 1140.14(a). The regulations also require retailers to verify, by means of
photo identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.

Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Sandys Stop and Shop LLC / Sandra Knapic d/b/a Sandy's Stop N' Shop. Pursuant to
21 CFR. § 17.11(b), this order becomes final and binding upon both parties after 30
days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

